Citation Nr: 1214742	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  12-09 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $3,375.

(The issues of entitlement to service connection for erectile dysfunction, a left varicocele, a right shoulder disability, and peripheral neuropathy of the upper extremities; the issues of entitlement to higher ratings for major depression, peripheral neuropathy of the right and left lower extremities, and chronic venous insufficiency with varicose veins of the right and left legs; and the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities, are the subject of separate decisions).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1973 to December 1974, and from January 1975 to December 1977.  

This matter came to the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2008 determination of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

As set forth above, the appellant also has an appeal pending with respect to several VA compensation claims.  These claims are in the jurisdiction of the RO in Los Angeles, California, and are the subject of separate decisions.  See BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, ¶ 14(c)(1) (providing that separate decisions are necessary where there are matters arising out of two or more agencies of original jurisdiction) and ¶ (c)(10)(a)(2) (providing that because they differ from other issues so greatly, separate decisions shall be issued in overpayment cases in order to produce more understandable decision documents).

For the reasons set forth below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

REMAND

A review of the appellant's paper claims file and his Virtual VA file shows in September 2007, he was charged with an overpayment of pension benefits in the calculated amount of $4,360, which was noted to have resulted from his failure to accurately and timely report his family income to VA.  Later that month, the appellant requested a waiver of recovery of the debt.  

In a February 2008 decision, the Committee denied the appellant's request for a waiver, finding that he was substantially at fault in the creation of the debt at issue.  In August 2008, the appellant submitted a notice of disagreement with the Committee's determination.  In a February 2009 decision, the Committee reconsidered the claim and determined that a partial waiver in the amount of $985 was warranted.  The Committee denied waiver of the remaining portion of the overpayment, $3,375.  

In June 2009, the appellant submitted a statement indicating that he continued to disagree with the Committee's determination and wished to continue his appeal.  The record currently before the Board, however, contains no indication that the appellant has been provided with a Statement of the Case addressing this issue.  Thus, a remand for this action is now necessary.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should issue a Statement of the Case to the appellant and his representative addressing the issue of entitlement to waiver of recovery of an overpayment of pension benefits in the calculated amount of $3,375.  The Statement of the Case should include all relevant law and regulations pertaining to the claim.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2011).  This issue should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


